Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 1 of 28




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

     Civil Action No. 18-cv-02498-CMA-NRN

     EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

           Plaintiff,

     V.

     JBS CARRIERS, INC.

           Defendant.


                                       CONSENT DECREE


                                           I. RECITALS

           1.      This matter was instituted by Plaintiff, Equal Employment Opportunity

           Commission ("Commission" or "Plaintiff' or "EEOC"), an agency of the United

           States government, alleging that Defendant, JBS Carriers, Inc. ("Defendant" or

           "JBS Carriers"), violated the Americans with Disabilities Act ("ADA"), as

           amended, by utilizing a post offer screening process that discriminated against

           Charging Party Cindy Divine and other aggrieved individuals.

           2.      The Parties to this Decree are the Plaintiff EEOC and the Defendant JBS

           Carriers.

           3.      The Parties, desiring to settle this action by an appropriate Consent

           Decree ("Decree"), agree to the jurisdiction of this Court over the Parties and the

           subject matter of this action, and agree to the power of this Court to enter a
                                                -1-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 2 of 28




            Consent Decree enforceable against Defendant.

            4.     As to the issues resolved, this Decree is final and binding upon the Parties

            and their successors and assigns.

            5.     For the purpose of amicably resolving disputed claims, the Parties jointly

            request this Court to adjudge as follows:

       IT IS ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

                                          11. JURISDICTION

            6.     The Parties stipulate to the jurisdiction of the Court over the Parties and

            subject matter of this action and have waived the entry of findings of fact and

            conclusions of law.

                                       111. TERM AND SCOPE

            7.     Term: The duration of this Decree shall be three years from the date of

            signing by the Court.

            8.     Scope: The terms of this Decree shall apply to all JBS Carriers' facilities,

            including the facilities in Greeley, Colorado; Green Bay, Wisconsin; Hyrum, Utah;

            Cactus, Texas; Pittsburg, Texas; and Oakwood, Georgia.

                                      IV. ISSUES RESOLVED

            9.     This Decree resolves the claims alleged in the above-captioned lawsuit,

            and constitutes a complete resolution of the Commission's claims of unlawful

            employment practices that arise from Charge of Discrimination Number 480-

            2012-02164 filed by Cindy Divine.

            10.   JBS Carriers and its officers, agents, managerial employees, and

                                               -2-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 3 of 28




          successors, will not interfere with the relief herein ordered, but shall cooperate in

          the implementation of this Decree.

                                     V. MONETARY RELIEF

          11.    Judgment is hereby entered in favor of the Commission and against JBS

          Carriers in the amount of $250,000.

          12.    JBS Carriers will not condition the receipt of individual relief upon Cindy

          Divine's, Patricia Archer's, Lisa Johns', Shawn Porter's, or Monty Wright's

          agreement to: (a) maintain as confidential the terms of this Decree or the facts of

          the case; (b) waive his or her statutory right to file a charge with any federal or

          state anti-discrimination agency; or (c) promise not to reapply for a position at

          any of JBS Carriers' facilities.

          13.    To resolve these claims, JBS Carriers shall pay a total of $250,000,

          allocated as determined by the EEOC among Cindy Divine, Patricia Archer, Lisa

          Johns, Shawn Porter, and Monty Wright.

          14.    Within three business days after the Court's entry of this Decree, the

          EEOC will provide Defendant, via e-mail, a Distribution List in the form of an

          Excel spreadsheet containing the following information for each aggrieved

          individual: (1) first and last name, (2) mailing address, (3) total claim share

          amount, (4) claim share amount allocated for back pay, and (5) claim share

          amount allocated for compensatory damages.

          15.    The payments required under this Decree shall be mailed to the payees

          within ten business days after the Court's entry of this Decree, and mailed to the

                                                -3-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 4 of 28




            addresses provided by the EEOC.

            16.    Within three business days after payments are mailed to payees, JBS

            Carriers shall submit to the EEOC copies of the checks issued.

            17.    Tax Reporting Forms. JBS Carriers will prepare and distribute W-2 and

            1099 tax reporting forms to each aggrieved individual who receives payment

            under this Consent Decree. JBS Carriers is responsible for withholding payroll

            taxes from back pay amounts, paying withheld funds to the IRS, and paying the

            employer's share of payroll taxes. JBS Carriers will timely provide tax reporting

            forms to each aggrieved individual who receives payment under this Decree.

                                  VI. OTHER INDIVIDUAL RELIEF

            18.      Within 90 calendar days after entry of this Decree, JBS Carriers shall

            provide a letter extending a conditional offer of employment in the position of

            Over-the-Road Driver, in the form attached as Exhibit A, to Cindy Divine, Patricia

            Archer, Lisa Johns, Shawn Porter, and Monty Wright. Each individual's offer will

            be contingent upon his or her ability to meet the Minimum Eligibility

            Requirements For Tractor-Trailer Driving Candidates, included in Exhibit B. As

            Indicated in the Minimum Eligibility Requirements For Tractor-Trailer Driving

            Candidates, the only physical or medical post-offer screening the individual will

            need to complete is successfully passing a United States Department of

            Transportation ("DOT"} medical evaluation and urine analysis, and obtaining a

            new or renewed DOT medical examiner's certificate issued by a JBS Carriers'

            approved physician or medical facility, at JBS Carriers' expense.

                                               -4-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 5 of 28




          19.    After the initial offers are made, for any aggrieved individual who rejects

          the initial offer, JBS Carriers shall make one additional conditional offer of

          employment within 180 calendar days after entry of this Decree. This offer will be

          subject to the same conditions set forth in Paragraph 18.

                                VII. EQUITABLE RELIEF

     A.   Injunctive Relief

          20.    Defendant declares that it has ceased using any post-offer screen or

          fitness-for-duty examination administered by ErgoMed.

          21.    Defendant agrees it shall not re-institute a post-offer screen or fitness-for-

          duty examination administered by ErgoMed for employment hiring purposes

          during the term of this Decree. Defendant also agrees not to contract with

          ErgoMed for its services, including but not limited to any post-offer screen or

          fitness-for-duty examinations administered by ErgoMed, during the term of this

          Decree.

          22.    Defendant declares that the only physical or medical post-offer screen It

          currently uses for employment hiring purposes is the DOT medical evaluation

          and certification process, and urine analysis.

          23.    Defendant agrees that, during the term of this Decree, it will not implement

          any physical or medical post-offer screen or fitness-for-duty examination for

          employment hiring purposes, apart from requiring an applicant to pass a DOT

          medical evaluation and urine analysis, and obtain a new or renewed DOT



                                                -5-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 6 of 28




            medical examiners certificate issued by a JBS Carriers' approved physician or

            medical facility, at JBS Carriers' expense,

            24.    Except to the extent necessary for the DOT medical evaluation process,

            Defendant will cease gathering and using workers' compensation and medical

            information from conditional hires during the hiring process. Any workers'

            compensation or medical information gathered from any conditional hire as part

            of the DOT medical evaluation and certification process will be retained in

            confidential files with restricted access in accordance with the requirements of

            the ADA.

            25.    For the duration of this Decree, Defendant, its officers, agents, and

            successors are enjoined from engaging in reprisal or retaliation of any kind

            against any person because of such person's participation in protected activity in

            any way, or engaging in opposition to any practice made unlawful under the

            ADA Defendant shall not retaliate against a person because such person brings

            an internal complaint of discrimination with the Defendant; because such person

            files or causes to be filed a charge of discrimination with the Commission or any

            other agency charged with the investigation of employment discrimination

            complaints, or whose statements serve as the basis of a charge; or because

            such person testifies or participates in the investigation or prosecution of an

            alleged violation of these statutes or opposes any unlawful practice. Defendant

            shall not retaliate in any manner against individuals Identified as witnesses in this

            action or who assisted in the Investigation (whether or not identified as a witness)
                                               -6-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 7 of 28




          giving rise to this action. Nor shall Defendant retaliate against any such persons

          who participate in protected activity in any way or engage in opposition to any

          practice made unlawful under the ADA, or who are identified as a witness or

          possible witnesses of discrimination in future investigations or proceedings.

     B. ADA Coordinator

          26.    Within 30 calendar days of entry of this Consent Decree, Defendant

          agrees to appoint its Director of Human Resources ("HR"}, as ADA Coordinator.

          If the indlvidual who is Director of HR should change or If the position of Director

          of HR is modified or eliminated, the new Director of HR or a similarly ranking HR

          official will be appointed as ADA Coordinator within 30 calendar days of the

          change. This person will assume the responsibilities of ADA Coordinator.

          27.    The following is a list of responsibilities assigned to the ADA Coordinator:

          27.1. Oversight of Defendant's compliance with this Decree;

          27.2. With the assistance of an outside consultant experienced in the area of

          employment discrimination law, creating, revising, and implementing the policies

          and/or procedures provided for in Paragraphs 31-32.12 of this Decree;

          27.3. Creating, revising, and implementing the training described in Paragraphs

          35-35.4 of this Decree;

          27.4. Overseeing Defendant's hiring practices to ensure the ADA is not violated;

          27.5. Ensuring Defendant is not gathering or using medical information from

          applicants in violation of the ADA;


                                                .7.
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 8 of 28




            27.6. Ensuring Defendant engages In the interactive process when an applicant

            or employee asks for a reasonable accommodation or Defendant becomes

            aware of the need for such accommodation, whether during pre-employment or

            during employment;

            27.7. Assisting all of Defendant's human resource, compliance, and supervisory

            employees with their ADA responsibilities, including but not limited to providing

            reasonable accommodations to applicants or employees, engaging in the

            interactive process, and aiding human resource and supervisory employees to

            stay within full compliance with this Decree;

            27.8. Maintaining records to be preserved under this Decree;

            27.9. Submitting the reports required under Paragraphs 41-43.4 of this Consent

            Decree; and

            27.10. Evaluating whether Defendant has taken appropriate and reasonable

            action to protect applicants and employees with a disability, a record of a

            disability, or a regarded as disability from disability discrimination and/or

            retaliation.

            28.    Defendant agrees that within 45 calendar days of the entry of this Consent

            Decree, Defendant shall submit to the EEOC the name, business address, email

            address, and telephone number of the ADA Coordinator.

            29.    If a new ADA Coordinator is appointed pursuant to Paragraph 26 above,

            Defendant agrees to submit to the EEOC the name, business address, email



                                               -8-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 9 of 28




          address, and telephone number of the new ADA Coordinator within 30 calendar

          days of his or her appointment.

          30.    Within 60 calendar days of entry of this Decree, Defendant will provide

          adequate staff to the ADA Coordinator in order to accomplish all of his or her

          responsibilities, including hiring, as necessary, qualified human resource

          professionals, outside consultants or vendors, medical experts, or other

          necessary employees to ensure Defendant fully complies with the ADA and this

          Decree.

     C.   ADA Policy Review

          31.    Within 60 calendar days of the entry of this Decree, the Defendant shall, in

          consultation with an outside consultant experienced in the area of employment

          discrimination law, review its existing ADA and reasonable accommodation

          policies and procedures, in order to conform such policies with the law and

          revise, if necessary.

          32.    The written ADA policies must include at a minimum:

          32.1. A strong and clear commitment to preventing unlawful disability

          discrimination and retaliation.

          32.2. A statement that discrimination based on disability, regarded as disability,

          record of disability, or retaliation is prohibited and will not be tolerated.

          32.3. A statement that Defendant will not use medical information obtained

          through pre-employment screening to deny employment on the basis of disability.



                                                 -9-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 10 of 28




             32.4.   A policy addressing how reasonable accommodation will be provided, by

             request or otherwise, during the hiring process and in the course of employment.

             The policy must provide a statement on the roles of managers and officials in the

             accommodation process, how to determine what is a reasonable

             accommodation, including mandatory participation in the interactive process with

             applicants/employees.

             32.5. A commitment to engage in the interactive process with both applicants

             and employees who request reasonable accommodation and/or for whom the

             Defendant becomes aware reasonable accommodation is or may be needed to

             perform the essential functions of their jobs.

             32.6.   A commitment that the interactive process will include an interactive

             dialogue and good-faith communications with the applicanUemployee to

             determine what modification or accommodation could be provided to the

             applicant/employee that would enable the applicanUemployee to complete any

             post-offer screen or fitness for duty testing and/or to perform his or her essential

             job functions with or without an accommodation.

             32.7.   A policy to provide applicants and employees with contact information for

             the person or person(s) who receive or coordinate any requests for reasonable

             accommodation, including requests related to any future post-offer screen or

             fitness-for-duty testing.




                                                  -10-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 11 of 28




           32.8.   A clear and strong encouragement of persons who believe they have been

           discriminated or retaliated against in violation of the ADA to report such

           concerns.

           32.9.   The identification of specific individuals, with telephone numbers, to whom

           employees can report their concerns about alleged discrimination or retaliation in

           violation of the ADA.

           32.1O. A clear explanation of the steps an employee or applicant must take to

           report alleged discrimination or retaliation in violation of the ADA, which must

           include the options of either an oral or written complaint.

           32.11. An assurance that Defendant will investigate allegations of any activity

           that might be construed as unlawful discrimination in violation of the ADA, that

           such investigation will be prompt, fair, and reasonable, will be handled with

           maximum feasible confidentiality, and that appropriate corrective action will be

           taken as necessary, up to and including termination of employees found to have

           violated Defendant's anti-discrimination policies.

           32.12. An assurance of non-retaliation for persons who report alleged

           discrimination in violation of the ADA and/or retaliation, and for witnesses who

           provide testimony or assistance in the investigation of any such report.

           33.     Within 30 calendar days after completion of the policy review required

           under Paragraphs 31-32.12 above, the written ADA policies shall be posted in a

           prominent location frequented by employees at Defendant's facilities and



                                                -11-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 12 of 28




             distributed to each current employee. The written ADA policies shall be

             distributed to all new employees upon hire.

        D.   Training

             34.    Orientation on Consent Decree: Within 30 calendar days of the entry of

             this Decree, Defendant shall conduct a mandatory Consent Decree Orientation

             Meeting with its HR and compliance employees, all employees with

             responsibilities for hiring, and all managers or officials involved in providing

             and/or determining reasonable accommodations.

             34.1. During the Consent Decree Orientation Meeting, Defendant will thoroughly

             detail all provisions of the Decree, discuss and explain any changes in policy and

             procedures to be effected as a result of the Decree, and shall emphasize to the

             participants that any breach of, or failure to comply with, the terms and conditions

             set forth in this Decree shall subject them to appropriate disciplinary action, up to

             and including termination.

             35.    Employee Training: Defendant shall provide, upon hire and annually,

             EEO training for all employees, which includes: (a) Defendant's policy and

             procedures for reporting alleged discrimination; (b) understanding the kind of

             conduct which may constitute unlawful discrimination; (c) the penalties for

             engaging in discriminatory behavior; (d) Defendant's non-retaliation policy; and

             (e) Defendant's procedures for handling accommodation requests. All training

             under this Paragraph shall be at Defendant's expense and will be presented by



                                                -12-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 13 of 28




           live presentation, online interactive training, and/or computer training, or any

           combination of the foregoing.

           35.1. Non-Managerial Employees: During the term of this Decree, in addition

           to the annual training described in Paragraph 35 above, Defendant will provide

           non-managerial employees at least one ADA training session per year of at least

           30 minutes. Topics to be included in the 30 minutes training session include: the

           provisions of the ADA, the process for requesting reasonable accommodation,

           including contact information for Defendant's ADA Coordinator and the person or

           persons who receive or coordinate any requests for reasonable accommodation;

           types of reasonable accommodation available under the ADA; the interactive

           process; and a clear explanation of the steps an employee or applicant must take

           to report alleged discrimination or retaliation, including the contact information for

           Defendant's person or persons who receive complaints of discrimination. Any

           individual who is charged with conducting training under this Paragraph must first

           be trained under Paragraph 35.4 below.

           35.2. Managerial and Supervisory Employees: During the term of this

           Decree, in addition to the annual training described in Paragraph 35 above,

           Defendant will require all individuals who work in a managerial or supervisory

           capacity, including all managers or supervisors who have hiring authority and/or

           responsibility for the interactive process during reasonable accommodation

           processes, to receive at least three additional hours of training regarding the

           ADA, which can be presented all at once or spread over the term of the Decree.
                                                -13-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 14 of 28




             This training must directly address disability discrimination, including: the

            provisions of the ADA, prohibited medical inquiries under the ADA; guidance on

            how to determine what constitutes a request for reasonable accommodation; the

            employer's responsibilities for the interactive process when an employee

            requests reasonable accommodation or when an employer becomes aware of

            the need for reasonable accommodation; guidance on how to determine what is

            a reasonable accommodation, including the need to make individual

            assessments regarding what accommodations could be provided; resources

            available to assist managers in finding appropriate accommodations; and types

            of reasonable accommodation available under the ADA. This training may be

            presented by an outside vendor or a qualified in-house trainer specifically

            approved by the EEOC. The EEOC's approval for a qualified In-house trainer will

            not be unreasonably withheld. Defendant will require employees who are newly

            hired or recently promoted into a managerial or supervisory position to complete

            this training.

            35.3. Human Resource Employees, Compliance Employees, and ADA

            Coordinator: During the term of this Decree, in addition to the training

            described in Paragraph 35, above, Defendant will require all individuals who work

            in a human resources capacity, as compliance employees, or as an ADA

            Coordinator to receive at least six hours of training regarding the ADA, which can

            be presented all at once or spread over the term of the Decree. This training

            must directly address disability discrimination, including: the provisions of the

                                               -14-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 15 of 28




           ADA; qualification standards, other standards, criteria, and methods of

           administration (including forms of pre-employment screening) prohibited under

           the ADA; validation according to the Uniform Guidelines; prohibited medical

           inquiries and improper use of medical information under the ADA; guidance on

           how to determine what constitutes a request for reasonable accommodation; the

           employer's responsibilities for the interactive process when an employee

           requests reasonable accommodation or when an employer becomes aware of

           the need for reasonable accommodation; guidance on how to determine what is

           a reasonable accommodation, including the need to make individual

           assessments regarding what accommodations could be provided; resources

           available to assist managers in finding appropriate accommodations; and types

           of reasonable accommodation available under the ADA This training may be

           presented by an outside vendor or a qualified in-house trainer specifically

           approved by the EEOC. The EEOC's approval for a qualified in-house trainer will

           not be unreasonably withheld. Defendant will require employees who are newly

           hired or recently promoted into a human resource or compliance position to

           complete this training.

           35.4. Train the Trainers: Any manager or human resources employee with

           responsibility for training other employees under Paragraphs 35-35.3 above, will

           be provided two additional hours of training on the materials to be presented and

           the proper techniques for teaching the materials. The training under this


                                               -15-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 16 of 28




             Paragraph must be provided by an outside vendor experienced in the area of

             employment discrimination law.

             36.    Defendant agrees that the first such training session for each employee

             group identified in Paragraphs 35-35.4 above, will take place within 180 calendar

             days after the Court's entry of this Decree. Defendant agrees that all of its

             personnel shall both register and attend the appropriate training sessions.

             37.    The Commission, at its dlscretion, may designate one or more

             Commission representatives to attend any of the training sessions described

             above, and the Commission representatives shall have the right to attend and

             observe any of the sessions. Defendant shall provide the Commission with 14

             days' notice that a training session will be conducted, or alternatively, Defendant

             may provide a comprehensive schedule of trainings planned for the year or for a

             number of months, or notice of availability of on-demand computer-based

             trainings, if such notice is more convenient. The Commission shall provide

             Defendant with 36 hours' notice if any Commission representative intends to

             attend and observe any training session.

       E.    Notice Posting

             38.    Within ten business days after the Court's entry of this Decree, Defendant

             shall post in each of its facilities, in a conspicuous place frequented by

             employees, the Notice attached as Exhibit C to this Decree. The Notice shall be

             the same type, style, and size as set forth in Exhibit C. The Notice shall remain

             posted for the duration of this Decree. If the Notice becomes defaced or illegible,

                                                -16-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 17 of 28




           Defendant will replace it with a clean copy. Defendant shall certify to the

           Commission, in writing, within 15 business days of entry of this Decree that the

           Notice has been properly posted and shall provide recertification in each of the

           semi-annual reports required under the Reporting provisions of this Consent

           Decree.

     F.    Management Accountability

           39.    Defendant acknowledges the importance of holding its managerial

           employees accountable for their understanding of and compliance with the ADA

           and Defendant's related non-discrimination policies and procedures. Defendant

           agrees that managerial employees who fail to implement and enforce

           Defendant's ADA and related non-discrimination policies and procedures shall be

           subject to appropriate remedial or disciplinary action.

                   VIII. RECORDKEEPING AND REPORTING PROVISIONS

           40.    For the duration of this Consent Decree, Defendant shall maintain all

           records concerning implementation of this Consent Decree, including, but not

           limited to, all of the following:

           40.1. Applications;

           40.2. Documentation of withdrawals of conditional offers of employment;

           40.3. Job Postings;

          40.4. Personnel files;

           40.6. Requests for accommodation and records documenting the interactive

           process and efforts to provide any such accommodation, including records
                                               -17-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 18 of 28




             reflecting what accommodations were considered and what accommodations

             were provided; and

             40.6. Complaints of discrimination based on disability (as defined in the ADA, to

             include actual disability, record of disability, and regarded as disability), and

             records documenting investigation of such complaints, including witness

             statements, documents compiled, conclusions and findings, and any corrective

             and remedial actions taken.

             41.    Defendant shall provide semi-annual reports for each six-month period

             following the entry of this Decree. The reports shall be due ten business days

             following the respective six-month period, except the initial and final reports, The

             initial report shall be submitted 90 calendar days after entry of this Decree. The

             final report shall be submitted to the Commission at least 60 calendar days prior

             to the date on which the Consent Decree is to expire.

             42.    Reporting Requirements: Each report shall provide the following

             information:

             42.1. Reports of Disability Discrimination

                    42.1.1,        For purposes of this Paragraph, the term "report of disability

                    discrimination" will include any written or verbal complaint made to a

                    manager or of which a manager is aware which alleges discrimination, or

                    the witnessing of discrimination, based on disability, regarded as disability,

                    or record of disability, even if such terminology is not used by the

                    complainant. The complainant need not invoke the terms "discrimination,"
                                                    -18-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 19 of 28




                "ADA," "disparate treatment," "violation," or "rights," etc. Employees are

                not trained in legalese and frequently use such terms as "unfair,"

                "unprofessional," "uncomfortable," "unjust," "retaliatory," "treated

                differently," or "disciplined without or for no reason" and other such

                language that indicates an allegation of discrimination.

                42.1.2.       The report will include:

                       a.     The name, address, email address, and telephone number

                              of each person making a complaint of alleged discrimination

                              based on disability, record of disability, or regarded as

                              disability to Defendant, or to any federal, state, or local

                              government agency of which Defendant has received notice;

                       b.     The name, address, email address, and telephone number

                              of each person identified as a potential witness to the

                              incident of alleged disability discrimination;

                       c.    A brief summary of each complaint, including the date of the

                             complaint, the name of the individual(s) who allegedly

                             engaged in the discriminatory conduct, the Defendant's

                             investigation and response to the complaint, the name of the

                             person who investigated or responded to the complaint, and

                             what, if any resolution was reached; and

                      d.      Upon request by the EEOC, Defendant will provide to the

                             EEOC copies of all documents memorializing or referring to
                                             -19-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 20 of 28




                                  the complaint, investigation, and/or resolution thereof.

             42.2. Reasonable Accommodation Procedures and Results

                    42.2.1.       The name, address, email address, and telephone number

                    of each person making a request for accommodation to the Defendant.

                    42.2.2.       A brief summary of each request for accommodation,

                    including the following: the date of the request; the person or persons to

                    whom the request was made; the person or persons responsible for

                    responding to the request; any effort to engage in the interactive process

                    with the person requesting accommodation; what accommodation was

                    requested; whether the requested accommodation was granted, and if not,

                    an explanation of the reasons for denying the request; whether any other

                    accommodation was provided, and if so, what accommodation was

                    provided, and an explanation of the reasons for providing that

                    accommodation.

                    42.2.3.       Upon request by the EEOC, Defendant will provide to the

                    EEOC copies of all documents memorializing or referring to the request

                    for accommodation, investigation, and/or resolution thereof, including

                    without limitation, any written report or documentation of the request,

                    records compiled as part of the interactive process, and records

                    documenting any investigation undertaken and/or accommodation

                    provided.

            42.3.   Job Offers: Defendant shall report on its compliance with the individual

                                              -20-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 21 of 28




          relief required under Paragraph 19 above.

          42.4.   ADA Coordinator: Defendant shall report on the status of the ADA

          Coordinator under Paragraphs 26-30 above and the fulfillment of his or her

          responsibilities.

          42.5.   ADA Policy: Defendant shall report on whether any changes to the ADA

          policy have been made since completing the policy review and distribution

          requirements in Paragraphs 31-33 above.

           42.6. Training

                  42.6.1.       For each training program required under Paragraphs 34-

                  35.4, and conducted during the reporting period, Defendant shall submit

                  either a registry of attendance or a certificate of completion.

                  42.6.2.       For each training program conducted by Defendant's staff,

                  Defendant will provide the following information: (a) a detailed agenda; (b)

                  copies of all training material provided to or utilized by the trainers; (c) the

                  name of each trainer and a summary of his or her qualifications.

                  42.6.3.       For each training program conducted by an outside

                  consultant or vendor not affiliated with Defendant, Defendant will identify

                  the consultant and/or vendor and provide a copy of the program agenda.

           42.7. Posting of Notice: Defendant shall recertify to the Commission that the

           Notice required to be posted under Section E of this Consent Decree has

           remained posted during the reporting period, or, if removed, was promptly

           replaced.
                                                 -21-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 22 of 28




             43.    Initial Report: In addition to the reporting requirements listed in

             Paragraphs 42-42.2.3 above, Defendant's initial report shall include the following:

             43.1. Individual Relief: Defendant shall report on its compliance with the

             individual relief provisions required under Paragraphs 11-18 of this Decree.

             43.2. ADA Coordinator: Defendant shall report on its compliance with the

             implementation of the ADA Coordinator provisions in Paragraphs 26-30 of this

             Decree.

             43.3. Policy Review: Defendant shall report on its compliance with the ADA

             policy review and implementation process required under Paragraphs 31-33

             above.

             43.4. Notice Posting: Defendant shall report on its compliance with the initial

             notice posting required under Paragraph 38 above.

             IX. RETENTION OF JURISDICTION AND ENFORCEMENT OF DECREE

             44.    This Court shall retain jurisdiction of this cause for purposes of compliance

             with this Decree and entry of such further orders or modifications as may be

             necessary or appropriate to effectuate equal employment opportunities for

             employees.

             45.    There is no private right of action to enforce Defendant's obligations under

             the Decree and only the Commission, or its successors or assigns, may enforce

             compliance herewith.

             46.    The Commission may petition this Court for compliance with this Decree

             at any time during which this Court maintains jurisdiction over this action. Should

                                                -22-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 23 of 28




           the Court determine that Defendant has not complied with this Decree,

           appropriate relief, including extension of this Decree for such period as may be

           necessary to remedy its non-compliance, may be ordered.

           47.    Absent extension, this Decree shall expire by its own terms at the end of

           the 36th month from the date of entry without further action by the Parties.

                                     X. EEOC AUTHORITY

           48.    With respect to matters or charges outside the scope of this Decree, this

           Decree shall in no way limit the powers of the Commission to seek to eliminate

           employment practices or acts made unlawful by any of the statutes over which

           the EEOC has enforcement authority, and do not arise out of the claims asserted

           in this lawsuit.

                              XI. COSTS AND ATTORNEY'S FEES

           49.    Each party shall be responsible for and shall pay its own costs and

           attorney's fees.

                                          XII. NOTICE

           50.    Unless otherwise indicated, any notice, report, or communication required

           under the provisions of this Decree shall be sent by email as follows:

     EEOC:                                            Defendant Representative:
     Laurie Jaeckel                                   Heather Fox Vickles
     EEOC Denver Field Office                         Sherman & Howard, LLC
     303 E.17thAve., Suite410                         633 17th Street, Suite 3000
     Denver, CO 80203                                 Denver, CO 80202
     lauren.jaeckel@eeoc.gov                          hvickles@shermanhoward.com




                                               -23-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 24 of 28




                                          XIII. SIGNATURES

              51.    The Parties agree to the entry of this Decree subject to final approval by

              the Court.

        DATED: April 3, 2019


   .                                             BY THE COURT:



                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge


        BY CONSENT:




                                                        By:
                                                                                              .:::)

                                                        Date:



        APPROVED AS TO FORM:
                                                                     -?
                                                        /       /-            (J,.1v "" t,(.ff ,{ jt,,v)
        Laurie Jaecketft                                  lckles
        Trial Attorney                                  Gherman Howard, LLC
        EEOC Denver Field Office                        633 17th Street, Suite 3000
        303 E. 17th Avenue, Suite 410                   Denver, CO 80202
        Denver, CO 80203
                                                        Attorney for Defendant
        Attorney for Plaintiff EEOC
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 25 of 28




       Exhibit A - Conditional Offer of Employment for Over-the-Road Driver Position


     [Insert Date]

            Re:      EEOC v. JBS Carriers, Inc.
                     Civil Action No. 18-cv-02498-CMA-NRN (D. Colo.)

     Dear [Aggrieved Individual]:

            On behalf of JBS Carriers, Inc., I wish to express my sincere regret that you
     found the 2012 application and post-offer, pre-employment process to be unsatisfactory.

            I am pleased to extend to you a conditional offer of employment with JBS
     Carriers in an available Over-the-Road Driver position, provided you presently meet the
     attached Minimum Eligibility Requirements For Tractor-Trailer Driving Candidates. If
     you wish to accept this offer, or if you have any questions about the eligibility
     requirements or current hiring areas, please contact Ahmad Abdul at
     Ahmad.Abdul@jbssa.com within 14 days of the date of this letter.

                                              Sincerely,


                                              Ahmad Abdul
                                              Human Resources Director
                                              JBS Carriers, Inc.




                                               -25-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 26 of 28



                                                                          Exhibit B - Minimum Eligibility Requirements
     (;TB                                                                    For Tractor-Trailer Driving Candidates

      CARRIERS

                                                                           JBS Carriers
                                                               Minimum Eligibility Requirements
                                                             For Tractor-Trailer Driving Candidates

                                      JBS Carriers driver candidates within the hiring area must meet or exceed specific requirements
      Driver                          relating primarily to safety record, driving experience, work history, and personal evaluations,
      Qualifications                  including a Department of Transportation (DOT) medical examination and urine analysis.
      Age                             Candidates must be a minimum 21 years of age.
      License                         Candidates must have a valid Class A Commercial Driver's License.

                                      All candidates must have a record of safe and competent driving. Specifically, candidates will be
      Driving                         disqualified based on the following criteria:
      Record                           I More than three [3) moving violation convictions within the previous 36 months;
                                       - Involvement in more than three [3) preventable motor vehicle accidents within the previous 36
                                           months;
                                           Any combination of more than three [3] of the above within the previous 36 months;
                                           Any conviction of a serious CDL violation, as defined in Part 383.51(c) of the US Department of
                                           Transportation, Federal Motor Carrier Safety Regulations (FMCSA), within the previous 24
                                           months (A) excessive speeding of 15 miles per hour or more above the posted speed limit, (BJ reckless driving,
                                             (CJ improper or erratic lane change, (DJ following too closely, (E) violation In connection with a fa/a/ accident, (F)
                                             driving a CMV without a proper license (G) driving without e CDL in the driver's possession (HJ driving a CMV
                                             without the proper CDL class or endorsements (/) operating a CMV while texting (J) operating a CMV while using
                                             a handheld mobile telephone
                                             Involvement in any serious preventable accident (DOT Recordable) within the previous 36 months
                                             (an accident Involving a fatality, or an Injury reqvlrtng Immediate medical treatment away from the accident
                                            scene, or disabling damage to any Involved vehicle requiring tow away)
                                       -,   Any driving license suspension or revocation for more than 60 days, for any reason, within the
                                            previous 24 months;
                                      • Any      DUI/DWI (drug or alcohol) conviction or any conviction based on the driver's refusal to submit
                                            to a test for the use of alcohol or controlled substances, within the previous 5 years while
                                            operating a non-commercial motor vehicle; or more than two [2) DUI/DWI convictions within the
                                            candidates lifetime.
                                      • Any      DUI/DWI (drug or alcohol) conviction or any conviction based on the driver's refusal to submit
                                            to a test for the use of alcohol or controlled substances, ever, if it occurred while operating a
                                            commercial motor vehicle;
                                       I Any conviction of a violation listed below within the previous 5 years:
                                                1. Transportation, possession or unlawful use of a Schedule 1 drug or other substance as
                                                     defined by the Department of Transportation;
                                                2. Violation of an open container law or similar statute;
                                                 3. Public Intoxication;
                                                 4. Reckless homicide or involuntary manslaughter;
                                                 5. Leaving the scene of an accident;
                                                 6. Speed exhibition, contest or drag racing on a public highway;
                                                7. Assault with a motor vehicle;
                                                8. Careless endangerment;
                                                9. Fleeing or eluding a law enforcement officer;
                                                10. A motor vehicle record by which its nature and content may suggest that the candidate
                                                     is a habitual offender (as determined by the Director of Safety)
                                       I In addition to the above driving related behavior, all candidates must have an acceptable PSP

                                            records check, as it relates to roadside inspection activity for the previous 36 months.
                                                  0
                                                      AII driving records and safety related behaviors will be reviewed by the Safety Department



     JBS Carriers Mir,rrumEllglbolilY Requ1re1n9n1s                                Paga 1 of 2
     Revised. 07110/20\8
                                                                                      -26-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 27 of 28




                                      Candidates must not have a conviction record indicating possible problematic character traits.
   Criminal                           Specifically, candidates will be disqualified based on the following:
   Record                             •  Any felony conviction within the previous 5 years;
                                      •  Any conviction involving theft, drugs, violence or dishonesty within the previous 5 years;
                                      •  More than one [1] misdemeanor conviction within the previous 5 years;
                                      •  The Director of Safety and the Director of Human Resources must review all candidates with
                                         any pending criminal charges of any nature:
                                      •  All criminal background records checks revealing convictions are screened against the
                                         standard JBS Criminal Background Check Matrix.

                                               .. All criminal records wlll be carefully reviewed by the Safety and Human Resources Depanments
                                      All candidates must have the equivalent of a minimum of 12 months of recent, verifiable, over-the-
   Driving                            road tractor-trailer driving experience within the previous 36 months. Any experience level of less
   Experience                         than 12 months will requiring mentoring. The safety department will determine duration of
                                      mentoring.
                                      JBS Carriers will accept candidates with no previous experience, after completion of a company
                                      approved CDL driving school. These candidates will then go through additional "on-the-road
                                      training" with a mentor for a minimum of 6 to 8 weeks or 15,000 miles before being approved to
                                      drive solo.

                                                     **All driving experience must be validated and subject to review by the Safety Department
                                      •      All candidates must have a work history of no more than seven [7] employers in the previous
   Work                                      36 months; (special circumstances must be approved by Safety and Human Resources)
   History                            •      All gaps in employment must be explained and verified;
                                      •      No safety related terminations within the previous 12 months:
                                      •      Documentation must be provided to validate all periods of self-employment;
                                      •      Candidates with military service within the previous 3 years must provide a long form DD-214

                                                        .. All previous employment will be reviewed by the Human Resources Department
   Medical                            All candidates must successfully pass a post-offer and pre-employment DOT medical evaluation
   Evaluation                         and urine analysis.
   Medical                            Must obtain a DOT medical examiners certificate issued by a JBS Carriers approved physician or
   Certification                      medical facility.
   Driving
   Ability                            All candidates must successfully pass a road skill evaluation.
                                      •      Applications containing falsification of employment or otherwise false information, or
   General                                   deliberately omitted Information, may not receive further consideration of employment;
   Requirements                       •      All candidates must meet all of the requirements as outlined in Part 391 of the Federal Motor
                                             Carrier Safety Regulations, US Department of Transportation,                Federal    Highway
                                             Administration:
                                      •      FMCSA regulation 391.11(b)(2) requires that candidates must be capable of reading, writing
                                             and speaking the English language sufficiently to converse with the general public, to
                                             understand highway traffic signs and signals, to respond to official inquiries, and to make
                                             entries on reports and records;
                                      •      All candidates must present and maintain a neat, professional appearance and practice good
                                             personal hygiene at all times


   JBS Csrrioo Mir,'ffJ.Jm Ellglbihly Reqtiremen1s                           Page 2of 2
   Revised: 07/18/2018
                                                                                  -27-
Case 1:18-cv-02498-CMA-NRN Document 45 Filed 04/03/19 USDC Colorado Page 28 of 28




                                            Exhibit C (Notice)

                                                 NOTICE

                The following notice is being posted pursuant to the terms of a Consent Decree
        reached between the Parties in EEOC v. JBS Carriers, Inc., filed in the United States
        District Court for the District of Colorado, Civil Action No. 18-cv-02498-CMA-NRN.

               Management of JBS Carriers wishes to emphasize the company's fundamental
        policy of providing equal employment opportunity in all of its operation and in all areas
        of employment practices. JBS Carriers seeks to ensure that there shall be no
        discrimination against any employee or applicant for employment on the grounds of
        race, color, religion, sex, pregnancy, national origin, age, or disability. This policy
        extends to insurance benefits and all other terms, conditions and privileges of
        employment.

               Pursuant to the Americans with Disabilities Act ("ADA"), it is unlawful for an
       employer to discriminate based upon the disability, perceived disability, or record of
       disability of an applicant or employee. Further, it is unlawful for any employer to
       retaliate against an employee because he or she has requested reasonable
       accommodation for disability, opposed discriminatory employment practices, or because
       he or she has filed a charge of discrimination with any municipal, state or federal equal
       employment opportunity agency, or because he or she has participated in an
       investigation of a charge of discrimination.

               JBS Carriers respects the right of its employees and applicants for employment
       to work in an environment free from discrimination. Accordingly, JBS reaffirms its
       commitment to complying with the strictures of the ADA, in that it is our policy to prohibit
       all discrimination based on disability, perceived disability, or record of disability. This
       includes not using any post-offer screening or fitness-for-duty examinations which have
       the effect of discrimination on the basis of disability or which screen out or tend to
       screen out individuals with disabilities.

              Any employee who believes that he/she has suffered discrimination on the basis
       of age, race, color, religion, sex, pregnancy, national origin, or disability, has the right to
       contact the EEOC directly at 1-800-669-4000. In compliance with federal law, no official
       at JBS Carriers will retaliate against an employee who makes an internal complaint of
       discrimination or who contacts the EEOC or its state counterpart.

              This Notice shall remain posted for the term of three years.


       JBS Carriers, Inc.

       By:                                           _
                                                                 Date




                                                    -28-
